Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                           October 27, 2020




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 53133-0-II

                                Respondent,

         v.

 ANJELA HASSERIES,                                              UNPUBLISHED OPINION

                                Appellant.

       WORSWICK, J. — During an altercation with her husband, Anjela Hasseries stabbed him

in the arm twice with a 26-inch-long Lord of the Rings replica sword. Hasseries appeals her

conviction and sentence for one count of second degree assault—domestic violence, with deadly

weapon enhancements. She argues that the State provided insufficient evidence that she

intentionally assaulted her husband and insufficient evidence that she did not act in self-defense.

She also argues that she received ineffective assistance of counsel because her trial counsel did

not object to language in the first aggressor instruction permitting the jury to base a first

aggressor finding on her words alone. Finally, Hasseries argues that the trial court erred by

imposing community custody conditions that were not crime-related. We disagree and affirm

her conviction and sentence.
No. 53133-0-II



                                              FACTS

       Following an altercation between Hasseries and her husband, Patrick1, the State charged

Hasseries with one count of second degree assault with domestic violence and deadly weapon

special allegations.

       At trial, Hasseries and Patrick testified to different versions of the incident. Patrick

recalled learning that Hasseries was having an affair with a close friend in July 2018. She briefly

moved out of their home and in with her boyfriend. About a week later, Patrick convinced

Hasseries to move back into their home to try and salvage their marriage. A few days after

moving back into their home, Hasseries was smoking marijuana and watching videos on her

phone on their back porch. Patrick convinced Hasseries to come inside so they could watch

videos together.

       According to Patrick, when he learned that Hasseries was still seeing her boyfriend, the

two began arguing. Hasseries told Patrick she would not stop seeing her boyfriend, but would

remain living in her and Patrick’s house because her name was on the deed. Hasseries then went

to the second floor of their home to retrieve the deed to the house, but Patrick told her he had

hidden the safety deposit box from her. Hasseries screamed with rage and threw a box of objects

across the room, not in Patrick’s direction. Hasseries continued to rage, throwing laundry

buckets against the wall.




1
  Because Anjela Hasseries and Patrick Hasseries share a last name, we refer to Patrick by his
first name. We intend no disrespect.


                                                 2
No. 53133-0-II



       Hasseries then began slapping, punching, and attempting to kick Patrick. Patrick did not

attack Hasseries at any point. When Hasseries tried to kick Patrick, he caught her foot with his

left hand and pushed her forward away from him with his right hand. Hasseries bounced off the

bed and landed on her back on the floor. Hasseries resumed attacking Patrick, and Patrick once

again caught her foot and pushed her away from him and onto the ground. After Patrick pushed

her a second time, Hasseries ran down the stairs.

       Patrick remained upstairs for about 30 seconds, believing that Hasseries had left the

home. Patrick went down the stairs and walked to look out a window. While he was standing at

the window, Hasseries approached him from behind with a Lord of the Rings replica sword in

her hands. Hasseries stood in an “attack-ready stance” with both hands on the hilt. Verbatim

Report of Proceedings (VRP) (Feb. 27, 2019) at 172. Hasseries continued to move closer to

Patrick, in an offensive stance,2 until he was cornered. Patrick moved into a defensive stance.

       Hasseries moved closer to Patrick, and the blade of the sword entered his right arm.

Patrick grabbed the sword with his left hand to try and disarm Hasseries. During the struggle,

Patrick incurred some minor cuts on his palms and sustained another slice in his arm. At some

point, the sword left Hasseries’s hands, and Patrick began focusing on his wounds. Patrick

called 911 and attempted to put pressure on his wounds, which were bleeding profusely. While

Patrick was on the phone, Hasseries attempted to mop the blood off the floor in the kitchen.




2
  Patrick testified that both he and Hasseries had taken fencing lessons where they learned that in
an offensive stance, a person turns their body sideways to minimize their body profile and keeps
their legs at an angle to easily retreat or lunge in.


                                                 3
No. 53133-0-II



Patrick was ultimately flown in a helicopter to Harborview Medical Center for surgery on his

arm.

       Hasseries’s testimony about the incident was consistent with Patrick’s up until their

argument about whether she would stop seeing her boyfriend. She recalled Patrick telling her to

get out of the house and her insisting she would not because she owned their home too.

According to Hasseries, while she was squatting down and looking for the safety deposit box

containing the deed to the house, Patrick put his hand on Hasseries’s head and threw her to the

ground. Hasseries believed she suffered a concussion as a result. She recalled lying on the

ground with her head spinning as Patrick screamed at her to get out of his room. Hasseries got

up and continued to look for the safety deposit box when Patrick started hitting and kicking her

and threw her to the ground a second time.

       Hasseries quickly moved down the stairs. She heard Patrick running down the stairs

behind her. Patrick had a “god awful look on his face” and was “bee lining” towards Hasseries.

VRP (Feb. 28, 2019) at 279. Hasseries feared that Patrick would hurt her again, so she grabbed

the closest thing to her to create some space between the two of them—the 26-inch-long Lord of

the Rings replica sword. Within seconds, Patrick was grabbing the end of the sword and trying

to rip it from her hands. The two engaged in a tug-of-war over the sword, eventually winding up

in the kitchen. Suddenly, Patrick said “ow” and released the sword. VRP (Feb. 28, 2019) at 281.

Patrick went into the bathroom, and Hasseries put the sword back on the mantle.




                                                4
No. 53133-0-II



        While Patrick was on the phone with 911, Hasseries began cleaning up the blood in the

kitchen so their son would not see it when he woke up. Hasseries went to her bedroom to change

out of her pajamas. Law enforcement arrived at the house and arrested her.

        The trial court instructed the jury on self-defense. The trial court also issued a pattern

“first aggressor” instruction to the jury:

                No person may, by any intentional act reasonably likely to provoke a
        belligerent response, create a necessity for acting in self-defense and thereupon use
        or attempt to use force upon or toward another person. Therefore, if you find
        beyond a reasonable doubt that the defendant was the aggressor, and that
        defendant’s acts and conduct provoked or commenced the fight, then self-defense
        is not available as a defense.

Clerk’s Papers (CP) at 60; See 11 WASHINGTON PATTERN JURY INSTRUCTIONS: CRIMINAL 16.04,

at 173-74 (2016). Hasseries’s trial counsel stated he did not believe he had any authority to

object to the first aggressor instruction and believed the instruction to be appropriate. In closing

argument, the State focused on Hasseries’s and Patrick’s credibility. As to the first aggressor

instruction, the State argued that under either Hasseries’s or Patrick’s version of events,

Hasseries’s actions provoked an alleged need for self-defense. The jury found Hasseries guilty

of second degree assault with domestic violence and deadly weapon special verdicts.

        Patrick filed a victim impact statement with the trial court for sentencing. In his

statement, Patrick expressed concerns about Hasseries’s mental health and substance abuse. He

recalled Hasseries’s struggles with bipolar disorder, suicidal ideation, and self-harm. At

sentencing, the trial court remarked:

        The fact pattern was an unusual one. And in some ways tending towards a little bit
        on the bizarre in the sense that the reaction that Ms. Hasseries had to the situation
        was grossly disproportionate to what was occurring at the time . . . .



                                                  5
No. 53133-0-II



              For that reason, I have some concerns about mental health as well as
       whether or not there was some drug issues. I know that there was some use of
       marijuana that maybe preceded—
              —this incident. And I’m not sure how much that might have played a part
       into what happened. I think there was also some reference in the victim impact
       statement to some drug use, I believe. And I’m not sure what is going on. There’s
       also references to mental health issues in the victim impact statement that is
       somewhat consistent with the fact pattern that the court observed.

VRP (March 22, 2019) at 11. The trial court stated “I think the larger issue in this case is

somewhere in line with mental health issues and/or drug issues.” VRP (March 22, 2019) at 12.

The trial court imposed drug and alcohol related community custody conditions as part of

Hasseries’s sentence and ordered Hasseries to complete substance use disorder and mental health

evaluations.

       Hasseries appeals her judgment and sentence.

                                           ANALYSIS

                                    I. INSUFFICIENT EVIDENCE

       Hasseries argues that the State failed to prove beyond a reasonable doubt that she

committed second degree assault because there was insufficient evidence to prove intent and

there was insufficient evidence to prove the absence of self-defense. We disagree.

       Due process requires that the State prove every element of the charged offense beyond a

reasonable doubt. State v. Johnson, 188 Wash. 2d 742, 750, 399 P.3d 507 (2017). In order to

convict Hasseries of second degree assault, the State had to prove beyond a reasonable doubt that

she intentionally assaulted Patrick thereby recklessly inflicting substantial bodily harm. RCW

9A.36.021(1)(a). The State also had the burden of proving the absence of self-defense beyond a

reasonable doubt. State v. Kyllo, 166 Wash. 2d 856, 862, 215 P.3d 177 (2009).



                                                 6
No. 53133-0-II



       Evidence is sufficient to support a guilty verdict if any rational trier of fact, viewing the

evidence in the light most favorable to the State, could find the elements of the charged crime

beyond a reasonable doubt. State v. Longshore, 141 Wash. 2d 414, 420-21, 5 P.3d 1256 (2000).

“In claiming insufficient evidence, the defendant necessarily admits the truth of the State’s

evidence and all reasonable inferences that can be drawn from it.” State v. Homan, 181 Wash. 2d
102, 106, 330 P.3d 182 (2014). Such inferences must be drawn in favor of the State and

interpreted most strongly against the defendant. State v. Kintz, 169 Wash. 2d 537, 551, 238 P.3d
470 (2010). “We defer to the jury ‘on issues of conflicting testimony, credibility of witnesses,

and the persuasiveness of the evidence.’” State v. Andy, 182 Wash. 2d 294, 303, 340 P.3d 840

(2014) (quoting State v. Thomas, 150 Wash. 2d 821, 874-75, 83 P.3d 970 (2004)). We may infer

specific criminal intent from conduct that plainly indicates such intent as a matter of logical

probability. State v. Goodman, 150 Wash. 2d 774, 781, 83 P.3d 410 (2004). Circumstantial

evidence is not any less reliable or probative than direct evidence in reviewing the sufficiency of

the evidence supporting a jury verdict. Kintz, 169 Wash. 2d at 551.

A.     Intent

       Hasseries argues that the State failed to present sufficient evidence that she intentionally

assaulted Patrick. We disagree.

       Hasseries argues that the evidence only showed accidental contact during a struggle over

the sword after she armed herself in self-defense. But the jury rejected her version of events, and

we defer to the jury on issues of conflicting testimony, credibility of witnesses, and the

persuasiveness of the evidence. Andy, 182 Wash. 2d at 303. And on a claim of insufficient




                                                  7
No. 53133-0-II



evidence, the defendant admits the truth of the State’s evidence and all reasonable inferences

therefrom. Homan, 181 Wash. 2d at 106.

       Viewing the evidence and all reasonable inferences in the light most favorable to the

State, the evidence showed that Hasseries intentionally assaulted Patrick. Patrick testified that

after Hasseries repeatedly hit and kicked him upstairs, Hasseries armed herself with a 26-inch

sword. Hasseries cornered Patrick with the sword in an “attack-ready stance.” VRP (February

27, 2019) at 172. She then sliced Patrick’s arm with the sword before he attempted to disarm

her. This evidence indicates criminal intent as a matter of logical probability. Goodman, 150
Wash. 2d at 781. Based on this evidence, a rational trier of fact could have found that Hasseries

intentionally assaulted Patrick beyond a reasonable doubt.

B.     Self-Defense

       Hasseries also argues that the State failed to present sufficient evidence to establish the

absence of self-defense. We disagree.

       The State had the burden of proving the absence of self-defense beyond a reasonable

doubt. Kyllo, 166 Wash. 2d at 862. The jury evaluates evidence of self-defense from the

standpoint of the reasonably prudent person, knowing all that the defendant knows and seeing all

that the defendant sees. State v. Janes, 121 Wash. 2d 220, 238, 850 P.2d 495 (1993). The degree

of force used in self-defense is limited to what a reasonably prudent person would find necessary

under the conditions as they appeared to the defendant. State v. Walden, 131 Wash. 2d 469, 474,

932 P.2d 1237 (1997).




                                                 8
No. 53133-0-II



       Hasseries relies on her trial testimony to support her argument. But the jury was not

required to believe her testimony. The State’s evidence, which we take as true on a sufficiency

challenge, shows that the argument turned physical when Hasseries began hitting and kicking

Patrick upstairs, and that she then escalated by arming herself with a sword and cornering him

before cutting his arm. There is no evidence that Patrick threatened Hasseries or pursued her

with a weapon such that it would justify Hasseries’s need to stab Patrick with the sword. We

defer to the jury on issues of conflicting testimony, credibility of witnesses, and the

persuasiveness of the evidence. Andy, 182 Wash. 2d at 303. Based on the evidence presented at

trial, a rational trier of fact could have found beyond a reasonable doubt that Hasseries did not

act in self-defense when she assaulted Patrick.

                             II. INEFFECTIVE ASSISTANCE OF COUNSEL

       Hasseries argues that she received ineffective assistance of counsel when counsel failed

to object to the first aggressor instruction. Specifically, Hasseries argues that the first aggressor

instruction given to the jury contained language that permitted the jury to determine that she was

the first aggressor based on her words alone. We disagree.

       The Sixth Amendment to the United States Constitution and article I, section 22 of the

Washington Constitution guarantee effective assistance of counsel. State v. Grier, 171 Wash. 2d
17, 32, 246 P.3d 1260 (2011). We review ineffective assistance claims de novo. State v.

Sutherby, 165 Wash. 2d 870, 883, 204 P.3d 916 (2009). To prove that she received ineffective

assistance of counsel, a defendant must show (1) that defense counsel’s conduct was deficient

and (2) that the deficient performance resulted in prejudice. State v. Linville, 191 Wash. 2d 513,




                                                  9
No. 53133-0-II



524, 423 P.3d 842 (2018). “Because both prongs must be met, a failure to show either prong will

end our inquiry.” State v. Classen, 4 Wash. App. 2d 520, 535, 422 P.3d 489 (2018).

          To establish deficient performance, the defendant must show that trial counsel’s

performance fell below an objective standard of reasonableness. State v. Estes, 188 Wash. 2d 450,

458, 395 P.3d 1045 (2017). We strongly presume that defense counsel’s conduct was not

deficient. State v. Emery, 174 Wash. 2d 741, 755, 278 P.3d 653 (2012). To establish prejudice, the

defendant must show a reasonable probability that, absent counsel’s unprofessional errors, the

result of the proceeding would have been different. Estes, 188 Wash. 2d at 458.

          Generally, a defendant cannot claim self-defense when she was the aggressor provoking

an altercation. State v. Riley, 137 Wash. 2d 904, 909, 976 P.2d 624 (1999). The first provoking act

must be an act that a “‘jury could reasonably assume would provoke a belligerent response by

the victim.’” State v. Bea, 162 Wash. App. 570, 577, 254 P.3d 948 (2011) (internal quotation

marks omitted) (quoting State v. Wasson, 54 Wash. App. 156, 159, 772 P.2d 1039 (1989)). A first

aggressor jury instruction is based on the principle that a defendant cannot claim self-defense

when she is the initial aggressor because the victim of the aggressive act is entitled to respond

with lawful force. Riley, 137 Wash. 2d at 912. But a victim cannot lawfully respond with force to

a defendant’s use of words alone. State v. Kee, 6 Wash. App. 2d 874, 880-81, 431 P.3d 1080

(2018).

          “Jury instructions are sufficient when they are supported by substantial evidence, permit

the parties to argue their theories of the case, and properly inform the jury of the applicable law.

Self-defense instructions are subject to heightened scrutiny and ‘must make the relevant legal




                                                  10
No. 53133-0-II



standard manifestly apparent to the average juror.’” Kee, 6 Wash. App. 2d at 880 (internal

quotation marks omitted) (quoting State v. Woods, 138 Wash. App. 191, 196, 156 P.3d 309

(2007)). In Kee, this court held that the trial court erred in giving a first aggressor jury

instruction that permitted the jury to find that the defendant provoked the altercation based on

mere words where a reasonable juror could have concluded, based on the evidence, that the

defendant’s comments to the victim provoked the assault. 6 Wash. App. 2d at 880-82.

       Hasseries cannot show that her trial counsel’s failure to object to the language of the first

aggressor instruction prejudiced her. This is not a case where, from the evidence presented at

trial, a reasonable juror could have concluded that Hasseries’s words alone provoked the

altercation. Nor did the State rely on Hasseries’s words to support a first aggressor theory. In its

closing argument, the State emphasized that the first aggressor doctrine is focused on actions.

The State acknowledged, “If you believe her story, then she wasn’t the aggressor [upstairs].”

VRP (Feb.28, 2019) at 379. The State argued that, even under Hasseries’s version of events,

once Hasseries came downstairs, she was the first aggressor based not on her words, but on her

action of arming herself with the sword.

       Regardless of which of those stories you believe, the moment she came downstairs
       and she said she was no longer afraid of him and she walked through that living
       room, the first thing that happened was she grabbed the sword.
              He didn’t strike her. He didn’t threaten to strike her. He didn’t raise his
       fist. And so the very first force that was used downstairs was started with her
       grabbing the sword off the mantle and lunging forward at him.

VRP (Feb. 28, 2019) at 379-80.

       Under either Hasseries’s or Patrick’s version of events, a reasonable juror could not have

concluded that Hasseries’s words alone provoked the need for self-defense. Hasseries cannot



                                                  11
No. 53133-0-II



show that had her trial counsel objected to the first aggressor instruction’s lack of clarification

that the provoking act cannot be words alone that the outcome of the trial would have been

different. See Estes, 188 Wash. 2d at 458. Accordingly, her argument that she received ineffective

assistance of counsel fails.

                               III. COMMUNITY CUSTODY CONDITIONS

       Finally, Hasseries argues that the trial court erred by imposing community custody

conditions that are not crime-related. Specifically, Hasseries challenges the trial court’s

requirement that she undergo mental health and substance use evaluations and the trial court’s

imposition of alcohol and drug related conditions. We hold that the trial court did not abuse its

discretion by ordering Hasseries to undergo mental health and substance use evaluations or by

imposing alcohol and drug related community custody conditions.

       Under the terms of community custody, a sentencing court has discretionary authority to

impose crime-related prohibitions and order participation in crime-related treatment or

counseling services. RCW 9.94A.703(3)(c), (f); State v. Land, 172 Wash. App. 593, 605, 295 P.3d
782 (2013). A “crime-related prohibition” is one that involves “conduct that directly relates to

the circumstances of the crime for which the offender has been convicted.” RCW

9.94A.030(10). We review the trial court’s decision to impose such conditions for an abuse of

discretion. State v. Armendariz¸160 Wn.2d 106, 110, 156 P.3d 201 (2007). An abuse of

discretion occurs when a trial court’s imposition of a condition is manifestly unreasonable. State

v. Hai Minh Nguyen, 191 Wash. 2d 671, 678, 425 P.3d 847 (2018). Crime-related prohibitions

disallow conduct that directly or reasonably relates to the circumstances of the offense. Nguyen,




                                                 12
No. 53133-0-II
191 Wash. 2d at 683-84. “The prohibited conduct need not be identical to the crime of conviction,

but there must be ‘some basis for the connection.’” Nguyen, 191 Wash. 2d at 684 (quoting State v.

Irwin, 191 Wash. App. 644, 657, 364 P.3d 830 (2015)).

       The evidence shows that Hasseries used marijuana before the altercation with Patrick

ensued. The trial court also considered Patrick’s victim impact statement that alleged that

Hasseries’s use of mind-altering substances had increased in the time leading up to the assault.

The trial court found that drug issues could be the “larger issue” underlying the case. VRP

(March 22, 2019) at 12. Because there is some basis for the connection between Hasseries’s

substance use and her crime, we hold that the trial court did not abuse its discretion by imposing

drug related conditions or by ordering a substance use evaluation.

       Additionally, the trial court did not abuse its discretion by ordering a mental health

evaluation. Patrick’s victim impact statement outlined Hasseries’s significant history with

mental illness, which the trial court found consistent with the fact pattern of the case. The trial

court found that Hasseries’s reaction to the situation was grossly disproportionate to what

occurred during the assault and expressed concern that mental health issues could have been a

contributing factor to the crime. Accordingly, ordering a mental health evaluation was

reasonably related to the circumstances of the assault, and the trial court did not abuse its

discretion.

       A trial court also has authority to prohibit alcohol possession or consumption as a

community custody condition, regardless of the underlying offense’s nature. RCW




                                                 13
No. 53133-0-II



9.94A.703(3)(e). Accordingly, the trial court did not abuse its discretion by prohibiting

Hasseries from possessing or consuming alcohol.

                                          CONCLUSION

        In conclusion, we hold that the State presented sufficient evidence that a reasonable juror

could have found beyond a reasonable doubt that Hasseries intentionally assaulted Patrick and

did not act in self-defense. We further hold that Hasseries failed to show that she received

ineffective assistance of counsel. Finally, we hold that the trial court did not abuse its discretion

by imposing drug and alcohol related community custody conditions or by requiring Hasseries to

undergo mental health and substance use evaluations.

        We affirm Hasseries’s conviction and sentence.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                       ______________________________
                                                                Worswick, P.J.



_______________________________
 Melnick, J.



_______________________________
 Cruser, J.




                                                 14